Citation Nr: 1411770	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for recurrent sprains of the left ankle.

2.  Entitlement to a rating in excess of 20 percent for chronic lumbar myositis.

3.  Entitlement to service connection for chronic obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to September 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2008, November 2008, and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey, and Baltimore, Maryland.  The Baltimore RO is presently the Agency of Original Jurisdiction (AOJ).  

In January 2012 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington D.C..  A transcript of the hearing has been associated with the claims file. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  A review of the Virtual VA file reveals that it is, at this juncture, entirely duplicative of the paper claims file.

The issue of entitlement to service connection for a knee disorder secondary to the service-connected lumbar spine disorder was raised by the Veteran in January 2009, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a rating in excess of 20 percent for chronic lumbar myositis, and entitlement to service connection for chronic obstructive sleep apnea are addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

A comparison of the evidence upon which a 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent does not reflect improvement in the Veteran's service-connected recurrent sprains of the left ankle.


CONCLUSION OF LAW

The 20 percent disability rating for recurrent sprains of the left ankle was not properly reduced to 10 percent.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 3.105(e), where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2013). 

In this case, the Veteran disagrees with a November 2008 rating decision that reduced the rating for his service-connected recurrent sprains of the left ankle, from 20 percent disabling to 10 percent disabling effective February 1, 2009.  He contends that symptoms associated with his disability have not improved and that the reduction to a 10 percent rating from a 20 percent rating was not warranted.  At the January 2012 hearing, he confirmed that his appeal is limited to seeking restoration of the previously assigned 20 percent rating, and that he is not seeking a rating in excess of 20 percent.

A copy of a rating decision proposing to reduce the Veteran's left ankle disability from 20 percent disabling to 10 percent disabling was sent to the Veteran in May 2008.  A letter sent with the rating decision informed the Veteran that he would be afforded 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 20 percent level and that he could request a predetermination hearing.  The Veteran did not respond.  In November 2008, the rating decision effectuating the reduction was issued.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's left ankle disability was procedurally in accordance with the provisions of 38 C.F.R. § 3.105. 

The Board notes that the 20 percent rating for left ankle disability had been in effect since June 27, 2005.  Because the rating was in effect less than five years, the provisions of 38 C.F.R. § 3.344 (a)(b) pertaining to stabilized ratings are not applicable.  See 38 C.F.R. § 3.344(c) (2013) (reexaminations disclosing improvement in disabilities that have not become stabilized will warrant reduction in the rating).

The RO has evaluated the disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is assigned for moderate limited motion of the ankle.  A 20 percent rating is assigned for marked limited motion of the ankle.

The RO's primary basis for the 20 percent rating for the Veteran's service-connected left ankle disability was an August 2005 VA examination report. At that examination, the Veteran described his ankle as painful, buckling when he runs.  He reported wearing an ankle brace.  Physical examination revealed a normal appearing ankle with dorsiflexion limited to 15 degrees with pain, and plantar flexion limited to 35 degrees with pain.  X-ray findings were normal.  

The RO's basis for proposing the reduction was primarily an April 2008 VA examination report.  That report shows that the Veteran described occasional ankle pain.  Dorsiflexion was limited to 10 degrees, with plantar flexion to 45.  The examiner reported that repetitive motion did not cause pain or change the range of motion.  Despite dorsiflexion being further limited than at the time of the August 2005 examination, the examiner reported that the left ankle was normal on examination.  

In January 2009, the Veteran wrote to VA objecting to the adequacy of the April 2008 VA examination.  In particular, the Veteran stated that the entire examination was five minutes long.  As to range of motion, the Veteran reported that the examiner grabbed his foot and asked him to rotate his ankle, to which the Veteran responded that he could flex with discomfort up and down, but that he could not rotate in a clockwise manner.  The Veteran reported that the examination ended.  The Veteran described the examination similarly at the January 2012 Board hearing.  He reported that he was stunned by the reduction, his symptoms having continued to increase as to pain, and decrease as to range of motion.  The Veteran gave no indication that his left ankle disability had improved at any time, including at the time of the April 2008 VA examination.

In consideration of this information, the Board finds that a comparison of the evidence upon which the 20 percent disability rating was awarded with the evidence reviewed in connection with the rating reduction to 10 percent does not reflect improvement in the Veteran's service-connected recurrent sprains of the left ankle.  In fact, the April 2008 VA examination report reflects an additional decrease in dorsiflexion when compared to the August 2005 examination report.  Further, the Veteran reported ongoing, if not increasing, pain in the ankle.  The Veteran is competent to report his experiences.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds his statements credible.  In consideration of the foregoing, the Board finds that the criteria for a rating reduction are not met. Accordingly, restoration of a 20 percent rating for recurrent sprains of the left ankle, is warranted, effective February 1, 2009.


ORDER

Restoration of a rating of 20 percent for recurrent sprains of the left ankle, from February 1, 2009, is granted.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claims can be decided.  

With regard to the claim for an increase for the lumbar spine disability, the Veteran was last afforded a VA examination in April 2008, nearly six years ago.  At the January 2012 hearing, the Veteran specifically testified that there has been a worsening of the disability since the April 2008 examination, to include neurological symptoms such as pain radiating from his back to his lower extremities.  As the evidence shows that the Veteran's chronic lumbar myositis may be of a greater severity than the April 2008 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

As to the Veteran's claim for service connection for chronic obstructive sleep apnea, the Board notes that the Veteran has not been afforded a VA examination as to this claim.  The Veteran claims that he did not have any sleep disorder prior to service and that his current chronic obstructive sleep apnea was incurred in service, or in the alternative, was caused by his service-connected lumbar spine disorder.  Several of the Veteran's family members have submitted lay statements, which include reference to the fact that the Veteran had no issues with sleep or snoring prior to service, but has had such issues since.  At his Board hearing, the Veteran testified that his VA treating physician has suggested a causal connection exists between the sleep apnea and the Veteran's service.  The Board left the record open so that the Veteran could obtain a written statement from this physician, but no such statement was received.  VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2013).  The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83   (2006).  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a chronic obstructive sleep apnea.  Because no such examination has been conducted in this case, a remand is required.

Finally, the Veteran's treatment records from the Baltimore, Maryland, VA Medical Center (VAMC) dated through April 2009, with regard to the lumbar spine, and from April 2009 to July 2009 with regard to the sleep apnea, are of record within the Veteran's paper claims file.  On remand, relevant ongoing VA medical records should be obtained with regard to both claims.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include any pertinent, non-duplicative records from the VAMC in Baltimore, Maryland, and any other VA healthcare facility from which the Veteran has received treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected lumbar spine disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of any chronic obstructive sleep apnea present during the period of this claim.  The claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the Veteran's pertinent history and the examination of the Veteran, the examiner should state a medical opinion with respect to any sleep disorder present during the pendency of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder is etiologically related to his period of active duty, or was caused or permanently worsened by any of his service-connected disabilities.  The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


